DETAILED ACTION
Replacement sheets of drawings filed on 4th of January 2021 have been entered.

Applicant’s arguments, see pages 9-13, filed on 4th of January 2021, with respect to claims 1-20 have been fully considered and are persuasive 

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, White fails to anticipate or suggest the claimed invention as a whole, in particular, said first side of the isolated ADC circuit: includes a first multi-bit ADC configured to convert a first analog input signal to a first side multi-bit digital signal; and a digital modulator configured to convert the first side multi-bit digital signal to a first single-bit stream. Therefore, the claims are allowed.

Regarding claims 10-17, White fails to anticipate or suggest the claimed invention as a whole, in particular, the features of: converting a first analog input signal to a first side multi-bit digital signal using a first multi-bit ADC on said hot side; and modulating the first side multi-bit digital signal to generate a first single-bit stream using a first modulator in said hot side. Therefore, the claims are allowed.

Regarding claims 18-20, White fails to anticipate or suggest the claimed invention as a whole, in particular, at said first side of the isolated ADC circuit, a first multi-bit ADC configured to convert a first analog input signal to a first side multi-bit digital signal; and means 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809